Citation Nr: 1752522	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for residuals of a head injury, to include a traumatic brain injury (TBI), headaches and an acquired psychological disorder.

2. Entitlement to service connection for back disability, to include as due to herbicide exposure.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for bilateral knee disability, to include as due to herbicide exposure.

5. Entitlement to service connection for dermatophytosis, to include as due to herbicide exposure.

6. Entitlement to service connection, to include on a secondary basis, for genital area scarring, to include as due to herbicide exposure.

7. Entitlement to a rating in excess of 10 percent disabling for acne with posterior thoracic scarring.

8. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to December 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2015 rating decisions of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that a December 2013 statement of the case reopened the Veteran's service connection claim for residuals of a head injury and continued the denial as the evidence did not show the claimed condition was incurred in or caused by military service.  The Veteran filed a timely VA Form 9, Substantive Appeal, in February 2014.  Accordingly, the Board finds that the issue on appeal is correctly characterized as a service connection claim and not a new and material claim.

In November 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.  

The record shows the Veteran requested a copy of his November 2016 hearing transcript.  The record reflects that the Veteran's request for records was fulfilled by the Board in September 2017.

A January 2017 private psychological assessment found the Veteran 100 percent disabled and totally unemployable.  Additionally, in a March 2017 letter, the Veteran's attorney also asserted that he was 100 percent disabled and totally unemployable.  As such, a claim for a TDIU has been raised by the record and is part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Lastly, the Board notes that the Veteran has a history of claiming service connection for various acquired psychological disorders dating back to December 1980; including PTSD, schizophrenia, bipolar disorder, nervous condition, antisocial personality, and depression.  More recently, a September 2013 rating decision denied reopening the Veteran's claim for an acquired psychological disorder(s) as the evidence submitted was not found new and material.  The Veteran did not appeal that rating decision.  Therefore, the Board currently does not have jurisdiction over that issue as it relates to direct service connection.

The issue presently before the Board is whether the Veteran has residuals of a head injury, to include an acquired psychological disorder.  In March 2017, the Veteran's attorney submitted a January 2017 psychological assessment that diagnosed the Veteran with schizoaffective disorder.  The psychologist opined that it was "more likely than not that [the Veteran's] psychiatric conditions began during military service."  As discussed more fully below, the medical opinion did not address whether the Veteran's schizoaffective disorder was a residual of a head injury, but instead placed the onset of the psychological disorder during active duty service.

As the Board does not currently have jurisdiction over the issue of direct service connection for an acquired psychological disorder, the Board finds that the best course of action is to refer to the RO the issue of whether the January 2017 psychological assessment constitutes new and material evidence to reopen the previously denied service connection claim for an acquired psychological disorder.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

1. Residuals of Head/Neck Injury

The Veteran asserts that he sustained a head and/or neck injury as a result of an in-service motor vehicle accident (MVA) that occurred in 1975.  

A review the Veteran's service treatment records (STRs) shows the Veteran was involved in a MVA in October 1975.  Additionally, a November 1976 separation examination noted a normal head, face, neck and scalp, and no new scars were noted since the previous examination conducted in September 1975.

The Veteran underwent three VA examinations in December 2016 to evaluate any head injury residuals, including a TBI, headaches and an acquired psychiatric disorder.  Initially, the examiner found no medical evidence or symptoms to support a diagnosis for a TBI, including no evidence of head injury, concussion, or loss of consciousness.  With regard to the Veteran's headache symptoms, the examiner diagnosed the Veteran with headaches which were found non-prostrating.  Additionally, the examiner opined that it was "less than likely" that the Veteran's headaches began during service.  In support of his opinion, the examiner noted that the Veteran was a poor historian and unable to specify a headache type.  Further, the examiner noted that the STRs were silent for headache treatment, and that there was no evidence the Veteran sustained a TBI as a result of the in-service MVA, which could potentially cause post-traumatic headaches.    

With regards to the Veteran's psychiatric examination, the examiner diagnosed the Veteran with schizophrenia.  The examiner did not find the Veteran met the diagnostic criteria for PTSD.  Additionally, the examiner found no diagnosis for a TBI.  With regard to the diagnosed psychological disorder, the examiner found that the condition was manifested by total occupational and social impairment.  Symptoms included suspiciousness, circumstantial, circumlocutory or stereotyped speech, gross impairment in thought processes or communication, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner opined that the diagnosed PTSD was less likely than not (less than 50% probability) incurred in or caused by the claimed MVA during military service.  In support of his nexus opinion, the examiner stated that there was no basis to diagnose PTSD related to a MVA.

Following the December 2016 VA examination, the record shows the RO requested an addendum opinion to address whether the Veteran's diagnosed schizophrenia was at least as likely as not (50 percent or greater probability) incurred in or caused by the in-service MVA.  However, the record does not reflect that an addendum medical opinion has been obtained.

Additionally, in March 2017, the Veteran's attorney submitted a January 2017 psychological assessment that diagnosed the Veteran with schizoaffective disorder.  Based on a review of the evidence of record, the reported history of hallucinations and mood symptoms beginning in the military, including worsening symptoms following the in-service MVA, continuity of symptomatology, and the typical onset and progression of schizophrenia, the psychiatrist opined that it was "more likely than not that [the Veteran's] psychiatric conditions began during military service."    

As noted above, the issue currently on appeal is whether the Veteran has residuals of a head/neck injury, including a TBI, headaches and an acquired psychological disorder.  While the evidence of record has not established a diagnosis for a TBI or a current diagnosis for prostrating headaches that began during service, the evidence does establish a diagnosis for schizoaffective disorder.  With regard to whether the diagnosed schizoaffective disorder is a residual of a head or neck injury, the Board finds that the medical opinions of record are inadequate to adjudicate that issue on appeal.  Specifically, the Board finds that neither the VA nor the private psychiatrist provided an opinion that addressed the issue on appeal as it relates to the diagnosed psychiatric disorder.  

Accordingly, the Board finds that an addendum medical opinion in necessary to address whether the Veteran's diagnosed schizoaffective disorder is a residual of a head or neck injury, or was aggravated by the October 1975 MVA.

Additionally, the Board notes that the Veteran asserted in a November 2011 statement that his "wreck" and "head injury" were recorded in a watch book around September 1975 at U.S. Naval Bombing Range in Boardman, Oregon.  The Board further notes a July 2013 email which reflects the Veteran was treated at a private facility in Umatilla, Oregon.  However, the email further shows that those records "should be part of his service treatment records" and that an attempt to get those records should not be made.  A review of the STRs does not reveal any private treatment records from a facility in Umatilla, Oregon.  Therefore, the Board finds that efforts should be made to obtain records from the referenced facility that may relate to and substantiate the Veteran's claim.

2. Back and Bilateral Knee Disability

The Veteran asserts service connection for back and bilateral knee disabilities.  Initially, the Board notes that the Veteran's STRs are silent as to any treatment or complaints relating to a back or knee injury.  However, the STRs do show the Veteran was involved in a MVA in October 1975.

Additionally, a review of the record shows the Veteran has consistently reported chronic back and bilateral knee pain since 1982.  

With regard to the Veteran's bilateral knees, additional records include a March 1983 medical record noting a reported history of a left knee injury.  An April 1997 VA medical record noted limited ROM in the knees.  A December 1998 X-ray study revealed moderate degenerative changes in the medial compartments bilaterally.  A May 1999 VA aid and attendance examination noted a diagnosis for mild degenerative joint disease (DJD) associated with his bilateral knee.  An October 2001 VA medical record noted the Veteran was thought to have nonspecific anterior patellofemoral knee pain syndrome.  He was treated with medication.  Another October 2001 VA medical record noted probable early bilateral DJD of the knees.  The Veteran's symptoms were found consistent with patellar chondromalacia.  Upon examination, the physician noted no asymmetry in the bilateral knees.  The Veteran was found to have mild varus of the right knee and mild tenderness to palpation of the anterior patella bilaterally.  Mild crepitus was also found bilaterally.  A review of X-ray studies revealed only minimal DJD.  A March 2005 VA X-ray study revealed mild DJD affecting the left knee.  

With regard to the Veteran's back, a March 1982 medical record shows the Veteran complained of severe back pain.  An April 1982 X-ray was negative.  A March 1983 medical record noted a reported history of arthritis of the low back.  A July 1986 prison record noted complaints of pain at the area of the superiliac spine that was musculoskeletal in nature.  In November 2005, the Veteran complained upper back pain which he related to a bicycle accident.  The Veteran was assessed with chronic upper back pain with likely DJD and osteoarthritis.  A December 2006 VA medical record shows the Veteran reported back pain dating back to his youth which he attributed to heavy physical labor.  In February 2007, the Veteran reported running into a sign board on a motor scooter two years prior.  The Veteran further reported that the accident "messed up his back and [had] caused him no end of grief and pain."  

A December 2010 VA physical therapy record noted upper back pain related to an accident that occurred five year prior, with chronic pain report since that time.  The Veteran denied any prior physical therapy.  However, the medical record further reported lower and upper back as well as bilateral knee pain since 1975, with intermittent pain over the years.  Additionally, the Veteran was noted as being involved in a MVA in 2002.  Neuropathy was noted in the bilateral upper and lower extremities.  The Veteran was assessed with possible DJD of the thoracic spine.

In a March 2015 brief, the Veteran's representative at that time asserted the Veteran's low back pain was related to service.  

In a January 2017 statement, the Veteran asserted that his "joint disease" was due to exposure to herbicides while stationed at Roosevelt Road Naval installation in Puerto Rico due to a contaminated water supply.

Given the consistent reports of chronic back and bilateral knee pain shortly following service, and in consideration of the Veteran's diagnosed psychological disorder along with statements attributing his back and bilateral knee disabilities to various periods of time and causes, including due to physical labor prior to service, to an in-service event that occurred in 1975, and various post-service motor vehicle and/or bicycle accidents following service, the Board finds that a VA examination would be helpful to determine the nature and etiology in order to properly adjudicate these issues on appeal.

Additionally, as noted above, with regard to the Veteran's 1975 MVA, the Board is requesting the RO to obtain potentially relevant records from a private medical facility.  Accordingly, such further development may produce evidence related to the Veteran's reported 1975 in-service event.  

Lastly, in a July 2009 correspondence and May 2017 Agent Orange worksheet, the Veteran asserted exposure to herbicides while stationed at Boardman Bombing Range in Boardman, Oregon.  In a November 2009 email, VA Compensation Service found no Department of Defense (DoD) list showing any use, testing or storage of tactical herbicides at the Boardman Bombing Range during the period in question.  The RO was instructed to refer the inquiry to the JSRRC, unless the claim was inherently incredible.  In July 2012, the RO again sent an inquiry to VA Compensation Service to verify the Veteran's exposure to Agent Orange, this time due to a spill at the Naval Weapons System Training Center, Boardman, Oregon.  In a June 2012 email, VA Compensation Service alerted the RO that no DoD list showed any use, testing or storage of tactical herbicides at that location.  The RO was again instructed to send a request to JSRRC for any information to corroborate the Veteran's claimed exposure.  In an August 2012 DPRIS response, the RO was notified that a request for JSRRC to research deck logs failed as the request did not provide the ship the Veteran claimed to have served on when exposed to Agent Orange.  No further development has been made.  Based on the above, the Board finds the record incomplete as further development relating to the Veteran's claim of herbicide exposure is still outstanding.  

3. Bilateral Hearing Loss

The Veteran asserts service connection for bilateral hearing loss.  Initially, the Board notes that the Veteran is currently service connected for tinnitus; thus, in-service acoustic trauma is conceded.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

With regard to the Veteran's claim, the Board notes that the medical evidence of record in unclear whether the Veteran meets the threshold criteria for service connection for hearing loss.  

In September 2007, the Veteran was seen for a hearing aid evaluation.  The Veteran denied any hearing loss, but did report excessive military and occupational noise exposure.  The audiologist noted mild high frequency sensorineural hearing loss at 8,000 Hertz with otherwise normal hearing bilaterally.  

A December 2010 VA medical record noted pure tone thresholds showing normal hearing from 250 to 3,000 Hz, with mild high frequency hearing loss bilaterally.  The audiologist attributed the hearing loss to excess noise exposure and aging.

Lastly, a January 2014 VA audiology record noted bilateral hearing within normal limits from 500 to 2,000 Hz.  The Veteran was diagnosed with mild sensorineural hearing loss from 4,000 to 8,000 Hz in both ears.  The Board notes that the claims file also includes a VA audiogram included with the Veteran's STRs that is also dated from January 2014.  The audiogram appears to show sensorial hearing loss dropping to 35 decibels at 4,000 Hz.  However, as this record is not incorporated with the January 2014 VA audiology record noting mild sensorineural hearing loss beginning at 4,000 Hz bilaterally, the Board finds that a VA examination is necessary to assess whether the Veteran meets the threshold criteria for service connection.  

4. Dermatophytosis, Scarring, Acne

The Veteran is currently service-connected for acne with posterior thoracic scarring.  The Veteran has further asserted service connection for dermatophytosis and scarring of the genital area, to include as secondary to herbicide exposure.

Initially, as noted above, further development is necessary to determine whether the Veteran was exposed to herbicides while stationed at the Naval Weapons System Training Center in Boardman, Oregon.  Therefore, the Board finds that additional development is necessary to properly adjudicate the dermatophytosis and scarring service-connection issues on appeal.

Additionally, the Board notes that the evidence of record includes multiple diagnoses related to skin conditions.  A December 1985 state prison physical examination noted abnormal skin noted as acne on the back and face with papules and scarring.  A June 1986 medical record shows the Veteran complained of right testicular and groin pain.  The physician noted a probable diagnosis for chronic bilateral epididymitis.  A May 1999 VA aid and attendance examination noted a rash on the Veteran's chest that was erythematous and consistent with a fungal infection.  

A January 2000 medical record noted a diagnosis for acne vulgaris on the Veteran's back and that he was currently on medication for that condition.  In addition, the Veteran was assessed with a history of tinea cruris.  The Veteran currently complained of a rash encompassing a large area of his anterior chest which spread to his arms.  The rash was not itchy or painful.  The Veteran was diagnosed with morphological skin lesions most consistent with tinea corpora, although the physician noted that the location of the satellite lesions on the arms were "somewhat unusual."  The Veteran was given a prescription for clotrimazole.  An April 2000 medical record noted a history of tinea cruris and acne vulgaris on the Veteran's back.  The physician noted an inner thigh abscess that appeared fairly well drained.  The physician also noted skin lesions.  A December 2000 VA medical record noted acne vulagaris on the Veteran's back and the presence of a small amount of mild tinea-like lesions over his anterior chest.  

An August 2003 medical record noted a rash over the right arm, back and groin during the past month.  In September 2007, the Veteran was noted to have a rash over his shoulders, chest and arms.  The rash was maculopapular and salmon colored with mild scale over one small area on his arm.  He was diagnosed with Guttate psoriasis v. pityriasis rosea v. tinea versicolor.

Accordingly, the record shows multiple diagnoses and treatment of skin conditions affecting the Veteran's upper extremities, including his shoulders, arms and back.  The Veteran has also been diagnosed and treated for skin conditions affecting his face and groin area.  

Additionally, the Board notes a September 1976 STR noted a rash on the Veteran's shoulder and back.  The Veteran was diagnosed with cystic acne.  

In consideration that the Veteran has current skin conditions that overlap areas of his body for which he is service connected for acne with associated scarring, the Board finds that a VA examination will be helpful to determine the current nature and etiology of any current skin condition, and whether they are related to the in-service rash or secondary to the service connected acne.  

The Board also notes that any VA skin examination will likely incorporate findings related to the Veteran's service-connected acne.  Therefore, the Board finds that these issues are inextricably intertwined.  

Lastly, the Board notes that during a November 2016 Board videoconference hearing, the Veteran testified that his service-connected acne scaring had gotten worse.  Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Given the Veteran's assertion that his acne disability had worsened, a remand is warranted for a VA examination and to obtain any outstanding relevant VA medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Contact the JSRRC and request that organization to research the Veteran's claimed exposure to herbicides while stationed at the Naval Weapons System Training Center, Boardman, Oregon.  If any additional information from the Veteran is necessary to submit a request to the JSRRC, the RO should obtain such information.  If multiple requests are required to obtain all the information sought, they should be made. 

3. Ask the Veteran to provide an authorization and release form so that VA may attempt to obtain private treatment records from the facility(ies) he received treatment at following his October 1975 MVA. All attempts to obtain private treatment records must be documented in the claims file.  If the RO is unable to obtain the private treatment records, the RO must notify the Veteran and inform him that he may obtain the records and submit them to VA.

4. After completed of steps one and three above, refer the Veteran's claims file to the VA examiner who provided the February 2017 VA examination for the Veteran's service connection claim for head/neck injury residuals, including for a TBI, headaches and an acquired psychological disorder.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.   The examiner should provide the following opinions:

Is it at least as likely as not (50 percent or greater probability) that any acquired psychological disorder, to include a schizoaffective disorder, was caused or aggravated by the Veteran's in-service MVA?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. After completion of steps one through three above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed back disability.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should list each diagnosed back disability identified and provide an opinion concerning the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability is etiologically related to service, to include the October 1975 MVA?  

(b) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability is etiologically related to herbicide exposure?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

6. After completion of steps one through three above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed bilateral knee disability.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should list each diagnosed bilateral knee disability identified and provide an opinion concerning the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral knee disability is etiologically related to service, to include the October 1975 MVA?  

(b) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral knee disability is etiologically related to herbicide exposure?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

7. Then, schedule the Veteran for an examination by an appropriate examiner to determine the current nature and extent of the Veteran's diagnosed bilateral hearing loss disability.  With regard to the Veteran's bilateral hearing loss claim, the examiner should provide the following opinion:  

Is it at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss disability is etiologically related to the Veteran's service, to include the conceded acoustic trauma?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

8. After completion of steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed skin disorder.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should list each diagnosed skin disorder identified and provide an opinion concerning the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder is etiologically related to service?  

(b) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder is etiologically related to herbicide exposure?  

(c) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder was caused or chronically worsened by the Veteran's service-connected acne with posterior thoracic scarring?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

9. Then, readjudicate the claims on appeal, including the Veteran's claim for TDIU.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







